DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 05/01/2020.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(s) 1-3,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (Pub. U.S. 2018/0129601).
Regarding claim 1, Tanaka et al. disclose a memory device (Figure 33), comprising:
a memory cell array including a plurality of memory cells (Figure 33,1102); 
a peripheral circuit (Figure 1, 2030) configured to perform an operation on memory cells selected from among the plurality of memory cells;
a voltage variation detector (Figure 1, 2020) configured to generate voltage variation information indicating whether a voltage variation has occurred in a supply voltage during performance of the operation ([0064-0065]);
a power register (Figure 84, [0178]) configured to store the voltage variation information;
a status register (Figure 33, 1122) configured to store status information indicating an operating status of the memory device; and
a register output controller (Figure 33, 1132) configured to update the status information provided from the status register based on the voltage variation information.
Regarding claim 2, Tanaka et al. disclose wherein the voltage variation detector determines whether the voltage variation has occurred depending on whether the supply voltage exceeds a voltage threshold range ([0757-0758]).
Regarding claim 3, Tanaka et al. disclose wherein the power register stores threshold voltage information including a first threshold voltage level and a second threshold voltage level for determining the voltage threshold range (Figure 84, [0874-0875]). 
.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-9 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having wherein the voltage variation information includes voltage drop information indicating whether a voltage drop has occurred in the supply voltage and voltage rise information indicating whether a voltage rise has occurred in the supply voltage.
5.	Claims 11-20 are allowed.
Claims 11-20 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a memory controller configured to set a voltage threshold range for determining whether the voltage variation has occurred, determine based on the updated status information whether one of the operation has failed and has been abnormally performed, and control the memory device so that the operation is re-performed based on a result of the determination.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q LE/Primary Examiner, Art Unit 2827